IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


KIMBERLY NOBLE,                         : No. 152 EAL 2015
                                        :
                  Petitioner            :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Commonwealth Court
           v.                           :
                                        :
                                        :
WORKERS' COMPENSATION APPEAL            :
BOARD (WIMEX BEAUTY SUPPLY),            :
                                        :
                  Respondents           :


                                     ORDER


PER CURIAM

     AND NOW, this 25th day of August, 2015, the Petition for Allowance of Appeal is

DENIED.